DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment filed November 10, 2020 is acknowledged.
Claims 1-15 were pending. Claims 1 and 4-15, together with new claims 16-19, are being examined on the merits. Claims 2-3 are canceled.

Response to Arguments
Applicant’s arguments filed November 10, 2020 have been fully considered.

The following objections and rejections are withdrawn in view of the current 
amendments to the claims, or the cancellation of claims that were subject to the objections or rejections: 
Objections to the Specification – Abstract
Objections to claims 1, 10-11 and 15
Rejection of claims 10 and 15 under 35 USC § 112(b)

Rejection of claims 1-2, 8-9 and 11-15 under 35 USC § 101

	The Examiner disagrees. First, the Examiner notes that the Applicant did not, in fact, amend claim 1 with the subject matter of claim 3, as discussed below in several places, including in the 35 USC § 112(b) rejection. As a result, as discussed below, the method claims continue to encompass the use of routine and conventional reagents (i.e., known primers) Second, whether the primers themselves amount to significantly more or are not routine is not relevant to the analysis of the product claims. Rather, the issue is whether the limitations in the claims other than the judicial exception limitations are routine and conventional. Here, for example, in claim 12 the judicial exception limitations are the primers. Claim 12 does not require any components other than the primers, and consequently there are no other limitations to even consider as possibly being non-routine or unconventional.
This argument is not persuasive. The rejection is maintained as it relates to the newly amended claims.

The rejection of claim 2 is obviated in view of its cancellation.

Rejection of claims 1-2, 8-9 and 11 under 35 USC § 102(a)(1) over Faye

	The Examiner disagrees. The amendment to claim 1 is broader than the subject matter of (now canceled) claim 3, as claim 3 required that ON B comprise a consecutive stretch of at least 20 nucleotides of SEQ ID NO: 3, while newly amended claim 1 only requires ON B with a consecutive stretch of SEQ ID NO: 3, but does not require any particular length of the consecutive stretch.
	This argument is not persuasive. The rejection is maintained as it relates to the newly amended claims.

	The rejection of claim 2 is obviated in view of its cancellation.

Rejection of claims 3 and 10 under 35 USC § 103 over Faye in view of GenBank Accession No. KF383114.1
	In view of the amendment to claim 10 requiring two or more oligonucleotides, the rejection is withdrawn. 
	The rejection of claim 3 is obviated in view of its cancellation. 

Rejection of claims 12 and 13 under 35 USC 103 over Faye 
Rejection of claims 4-7 under 35 USC 103 over Faye in view of GenBank Accession No. AY632535 and Lowe 
Rejection of claims 14-15 under 35 USC 103 over Faye in view of Ching and GenBank Accession No. KF383114.1
	Applicant does not directly address these rejections. However, Applicant argues that Faye, which forms the basis of each of these rejections, does not teach or suggest all of the required oligonucleotides, as Faye teaches a highly conserved region of 102 nucleotides in the Zika virus genome, and at least some of the instantly claimed oligonucleotides are shifted outside of that region (Remarks, p. 11). Applicant also argues that the instantly claimed oligonucleotides show significantly better results when compared to the Faye primers (Remarks, p. 11).
	As noted above, independent claim 1 has been amended to include a limitation that reads on much shorter oligonucleotides than previous claims 1 or 3. Independent claims 12 and 14 have been similarly amended. These arguments are directed to longer oligonucleotides than are presently claimed, and consequently are not relevant to the currently pending claims. 
This argument is not persuasive. The rejections are maintained as they relate to the newly amended claims.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
While the replacement abstract complies with the length requirements, it still includes legal phraseology (“said”).
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Specifically, the specification contains an embedded hyperlink at least at para. 33.


Claim Objections
Claim 10 is objected to because of the following informalities: the limitation “two or more of the nucleotides” should be “two or more of the oligonucleotides”.  In addition, the limitation “or a combination of two or more of the oligonucleotides”, which appears after “(SEQ .
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 	1, 8-9, 11-15 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
	Eligibility is considered in light of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 17, 2019 (84 Fed. Reg. 50) and clarified in the October 2019 Update.
	As can be seen in Figure 1 of the October 2019 Update, eligibility analysis requires one to address the following questions: (i) Step 1 – Is the claim directed to one of the four statutory categories (i.e., process, machine, manufacture or composition of matter); (ii) Step 2A – Is the claim directed to a judicial exception (i.e., a natural phenomenon, law of nature or abstract idea); and (iii) Step 2B – does the claim recite additional elements that amount to significantly more than the judicial exception. In addition, as can be seen in Figure 2 of the October 2019 Update, Step 2A is a two-prong inquiry, with Prong One asking whether the claims recite a judicial exception (i.e., an abstract idea, natural phenomenon or law of nature) and Prong Two 

Method claims
	In this case, as to Step 1, claims 1, 8-9 and 11 are directed to one of the four statutory categories since they are drawn to a process.
	The analysis cannot be streamlined, so the claims are considered with respect to Step 2A.
	With respect to Prong One of Step 2A, claims 1, 8-9 and 11 recite a judicial exception. Specifically, the correlation between the presence of ZIKV nucleic acid in a sample and the generation of an amplification product using primers with SEQ ID NOs: 1 through 7, and a ZIKV-specific probe, is a law of nature.
	With respect to Prong Two of Step 2A, the claims do not recite additional elements that integrate the judicial exceptions into a practical application for the following reason. In particular, the claims do not recite additional elements that integrate the judicial exceptions into a practical application because the elements in the claim other than the judicial exceptions (i.e., monitoring the amplification reaction with real-time PCR) constitute insignificant extra-solution activity as described in the 2019 PEG and MPEP 2106.05(g). 
	Thus, the answer to step 2A is “Yes, the claims are directed to a judicial exception,” and the analysis moves to Step 2B, which asks if the additional elements in the claim amount to significantly more than the judicial exception. 

Faye1 (Quantitative real-time PCR detection of Zika virus and evaluation with field-caught Mosquitoes, Virology Journal, 10(311): 1-8, 2013), monitoring amplification reactions using real-time PCR was performed routinely prior to the effective filing date of the claimed invention (p. 6, right col., para. 2) . In addition, the primers encompassed by the rejected claims are not novel and are disclosed in Faye, as discussed below in conjunction with the 35 USC 103 rejection. Therefore, the additional elements in claims 1, 8-9 and 11 are not non-routine or unconventional.
	In view of the foregoing, claims 1, 8-9 and 11 are rejected under 35 U.S.C. 101 as being drawn to a judicial exception without significantly more.
Kit and Apparatus claims
	In this case, as to Step 1, claims 12-15 and 19 are each directed to one of the four statutory categories since they are drawn to a composition of matter (claims 12-13) or an apparatus (claims 14-15 and 19).
	The analysis cannot be streamlined, so the claim is considered with respect to Step 2A.
	Claims 12-13 are drawn to a kit, while claims 14-15 and 19 are drawn to an apparatus. The claims require the kit and the apparatus to include at least one set of oligonucleotides that is specific to ZIKV, as well as a probe. It is not clear that ZIKV-specific primers and probes exist in nature, but these oligonucleotides are, nevertheless, judicial exceptions because they are 
	In addition, as discussed in MPEP 2016.04(b)(II), “[P]roduct of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.” See Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244. In this case, the claimed oligonucleotides have no functional differences relative to their naturally occurring counterparts since both the claimed and naturally occurring molecules hybridize to complementary nucleic acids.
In view of the foregoing, claims 12-15 and 19 clearly recite a judicial exception. The judicial exception is not integrated into a practical application because providing the oligonucleotides in a kit or placing them in a container is nothing more than token extra-solution activity and an attempt to link the judicial exception to a particular technological environment. Claims 12-15 and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the kit and apparatus need not have any components other than the recited oligonucleotides. Thus, claims 12-15 and 19 are clearly directed to a judicial exception without significantly more.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant stated that claim 1 has been amended to incorporate the subject matter of claim 3 (Remarks, p. 10). Claim 3 required that ON B comprise a consecutive stretch of at least 20 nucleotides of SEQ ID NO: 3. However, independent claim 1 has been amended to remove the requirement that ON A has a consecutive stretch of at least 18 nucleotides of SEQ ID NO: 1, and to remove the requirement that ON B has a consecutive stretch of at least 18 nucleotides of SEQ ID NO: 3. As a result of this amendment to claim 1, the length of the consecutive stretch is unclear. One possible interpretation is that ON A and ON B must contain the complete nucleotide sequence recited in claim 1. Based on Applicant’s arguments mentioned above, DNA Cell Biol., 13(1): 75-82, 1994, abstract). It is not necessary to resolve the exact length for examination, as the cited prior art reads on consecutive stretches of SEQ ID NOs: 1 and 3 that are significantly shorter than the previously required at least 18 nucleotides, but the claim is indefinite since the structural requirements of ON A and ON B are not entirely clear. 
Independent claim 12, which is directed to a kit comprising sets of oligonucleotides, has been similarly amended and is indefinite for essentially the same reasons set forth above with respect to claim 1. However, in claim 12 there is no corresponding implication that the primers be useful for PCR. As a result, in claim 12, the alternate interpretation is that the consecutive stretch in SEQ ID NOs: 1 and 3 can be construed as being as short as 2 nucleotides.
Independent claim 14, which is directed to an apparatus, has been similarly amended regarding SEQ ID NOs: 1 and 3, and has also been amended to remove the requirement that ON A has a consecutive stretch of at least 18 nucleotides of SEQ ID NO: 2. This claim is indefinite for essentially the same reasons set forth above with respect to claim 12.


Claims 4-11 and 16-17 depend directly or indirectly from claim 1 and consequently incorporate the indefiniteness issues of claim 1.
Claim 13 depends from claim 12 and consequently incorporates the indefiniteness issues of claim 12. 
Claims 15 and 18-19 depend directly or indirectly from claim 14 and consequently incorporate the indefiniteness issues of claim 14.

Claims 10 and 15 each recite a number of oligonucleotides which include some individual nucleotides surrounded by parentheses/ wavy brackets. The prior version of the claims indicated that “the nucleotides with parenthesis are preferably [LNA]”. This “preferably” language was rejected as indefinite in the Non-Final Office Action mailed July 10, 2020 because the ordinary artisan would not know when the preferences are in effect. In response, Applicant deleted the “preferably” language to address the rejection. However, it is not clear that deleting the language actually changes the construction of the claim because the parentheses/ wavy brackets remain in the claims, and the specification teaches “nucleotides indicated with parenthesis are preferably [LNA]”. Therefore, due to the presence of the parentheses/ wavy brackets, the claim would still be construed as having nucleotides which are preferably LNA, 
Claims 16-17 depend from claim 10 and consequently incorporate the indefiniteness issues of claim 10.
Claims 18-19 depend from claim 15 and consequently incorporate the indefiniteness issues of claim 15.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faye2 (Quantitative real-time PCR detection of Zika virus and evaluation with field-caught Mosquitoes, Virology Journal, 10(311): 1-8, 2013).

Regarding independent claim 1, Faye teaches … 
A method of determining whether a sample comprises ZIKA virus (ZIKV) nucleic acid, the method comprising: performing an amplification reaction with said sample in the presence of a 
wherein: the first oligonucleotide set comprises: an oligonucleotide ON A with a consecutive stretch of AARTACACATACCARAACAAAGTGGT (FP_ZIKA_SanO-F) (SEQ ID NO: 1) or a consecutive stretch of at least 18 nucleotides of TACACATACCARAACAAAGTGGT (FP_ZIKV_SanO.alt-F) (SEQ ID NO: 2) (Table 3, forward primer is identical to SEQ ID NO: 1; Table 3, forward primer comprises SEQ ID NO: 2 and an additional 3 nucleotides);
and an oligonucleotide ON B with a consecutive stretch of ACTTGTCCRCTCCCYCTYTGGTC (RP_ZIKA_SanO-R) (SEQ ID NO: 3) (Table 3, reverse primer comprises 18 consecutive nucleotides of SEQ ID NO: 3 and an additional 3 nucleotides on the 3’ end);
wherein: R = A or G; and Y = C or T (Table 3);
the method further comprising determining whether the sample comprises an amplification product of the amplification reaction (p. 5, right col., para. 3: “the assay detected the RNA of all 37 ZIKV strains”).

Further, regarding SEQ ID NO: 3, as noted above, Faye teaches a reverse primer that comprises 18 consecutive nucleotides of SEQ ID NO: 3 and an additional 3 nucleotides on the 3’ end). Therefore, Faye teaches a primer that has been shifted several nucleotides from the position of SEQ ID NO: 3. Faye also notes that they completed an alignment of the NS5 gene sequence of 14 ZIKV strains and identified a highly conserved region of 102 nucleotides, and 

Regarding claim 8, which depends from claim 1, Faye additionally teaches …
wherein: ON A comprises AARTACACATACCARAACAAAGTGGT (SEQ ID NO:1) or TACACATACCARAACAAAGTGGT (SEQ ID NO:2) (Table 3, forward primer is identical to SEQ ID NO: 1; Table 3, forward primer comprises SEQ ID NO: 2 and an additional 3 nucleotides).

Regarding claim 9, which depends from claim 1, Faye additionally teaches …


Regarding claim 11, which depends from claim 9, Faye additionally teaches …
wherein the step of determining whether the sample comprises an amplification product comprises monitoring amplification of the amplification product during the amplification process (real- time) (p. 2, right col., para. 3: “the NS5 sequences of ZIKV were chosen as target for the primers … a stretch of nucleotides conserved in the strains was identified and the primers and a short LNA probe sequence … was designed … the probe contained the fluorescent reporter dye … and quencher dye … the primers and probe sequences … are shown in Table 3”; p. 4, right col. para. 2: “RNA was amplified by real-time PCR”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Faye3 (Quantitative real-time PCR detection of Zika virus and evaluation with field-caught Mosquitoes, Virology Journal, 10(311): 1-8, 2013).

Regarding independent claim 12, Faye suggests …

wherein the first oligonucleotide set comprises: an oligonucleotide ON A with a consecutive stretch of AARTACACATACCARAACAAAGTGGT (FP_ZIKA_San0-F) (SEQ ID NO: 1) or a consecutive stretch of at least 18 nucleotides of TACACATACCARAACAAAGTGGT (FP_ZIKV_San0.alt-F) (SEQ ID NO: 2) (Table 3, forward primer is identical to SEQ ID NO: 1; Table 3, forward primer comprises SEQ ID NO: 2 and an additional 3 nucleotides);
and an oligonucleotide ON B with a consecutive stretch of ACTTGTCCRCTCCCYCTYTGGTC (RP_ZIKA_San0-R) (SEQ ID NO:3) (Table 3, reverse primer comprises 18 consecutive nucleotides of SEQ ID NO: 3 and an additional 3 nucleotides on the 3’ end);
wherein: R = A or G; and Y = C or T (Table 3).

	Regarding claim 13, which depends from claim 12, Faye additionally suggests …
further comprising one or more ZIKV specific probes that are specific for the amplification product of an amplification with the first oligonucleotide set (p. 2, right col., para. 3: “the NS5 sequences of ZIKV were chosen as target for the primers … a stretch of nucleotides conserved in the strains was identified and the primers and a short LNA probe sequence … was designed … the probe contained the fluorescent reporter dye … and quencher dye … the primers and probe sequences … are shown in Table 3”; p. 4, right col. para. 2: “RNA was amplified by real-time PCR”).

Regarding claims 12 and 13, it is not clear if Faye teaches the use of a kit including the oligonucleotides of Table 3, or if Faye designed their own primers and probe and used the amplification reagents from the kit. Nevertheless, Faye at a minimum suggests assembling primers and probes into a kit, and, further one of ordinary skill in the art knows that it is useful to organize PCR reagents into kits. Therefore, prior to the effective filing date of the present invention, it would have been prima facie obvious to assemble the Faye target-specific oligonucleotides into a kit. One of ordinary skill in the art would have been motivated to do so to improve the efficiency and throughput of the testing process.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Faye4 (Quantitative real-time PCR detection of Zika virus and evaluation with field-caught Mosquitoes, Virology Journal, 10(311): 1-8, 2013) as applied to claim 1 above, and further in view of GenBank Accession No. AY632535 (November 23, 2010) and Lowe (A computer program for selection of oligonucleotide primers for polymerase chain reactions, Nucleic Acids Research, 18(7): 1757-1761, 1990).

Regarding claim 4, which depends from claim 1, Faye does not teach …
wherein ON C comprises a consecutive stretch of at least 20 nucleotides of TGGTGTGGAAYAGRGTGTGGAT (SEQ ID NO:4).


Regarding claim 5, which depends from claim 1, Faye does not teach …
wherein ON D comprises a consecutive stretch of at least 20 nucleotides of GTAYTTYTCTTCATCACCTATG (SEQ ID NO:5).
However, GenBank Accession No. AY632535 and Lowe suggest this limitation. The GenBank Accession No. teaches the complete genome of Zika virus. Lowe teaches that computer software can be used to “scan[] nucleic acid sequences to select all possible pairs of oligonucleotides suitable for use as primer to direct efficient DNA amplification by the [PCR]” (abstract). Therefore, one of ordinary skill in the art would have known to use commercially available software to develop primers and to engage in routine optimization to arrive at a consecutive stretch of at least 20 nucleotides of a sequence encompassed by SEQ ID NO: 5.


	Regarding claim 6, which depends from claim 1, Faye does not teach …

However, GenBank Accession No. AY632535 and Lowe suggest this limitation. The GenBank Accession No. teaches the complete genome of Zika virus. Lowe teaches that computer software can be used to “scan[] nucleic acid sequences to select all possible pairs of oligonucleotides suitable for use as primer to direct efficient DNA amplification by the [PCR]” (abstract). Therefore, one of ordinary skill in the art would have known to use commercially available software to develop primers and to engage in routine optimization to arrive at a consecutive stretch of at least 20 nucleotides of a sequence encompassed by SEQ ID NO: 6.


	Regarding claim 7, which depends from claim 1, Faye does not teach …
wherein ON F comprises a consecutive stretch of at least 19 nucleotides of AGTARCACYTGTCCCATCT (SEQ ID NO:7).
However, GenBank Accession No. AY632535 and Lowe suggest this limitation. The GenBank Accession No. teaches the complete genome of Zika virus. Lowe teaches that computer software can be used to “scan[] nucleic acid sequences to select all possible pairs of oligonucleotides suitable for use as primer to direct efficient DNA amplification by the [PCR]” (abstract). Therefore, one of ordinary skill in the art would have known to use commercially available software to develop primers and to engage in routine optimization to arrive at a consecutive stretch of at least 19 nucleotides of a sequence encompassed by SEQ ID NO: 7.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Faye5 (Quantitative real-time PCR detection of Zika virus and evaluation with field-caught Mosquitoes, Virology Journal, 10(311): 1-8, 2013) in view of Ching (US Patent No. 9,248,422) and GenBank Accession No. KF383114.1 (March 15, 2014).

	Regarding independent claim 14, Faye teaches … 
an oligonucleotide ON A with a consecutive stretch of AARTACACATACCARAACAAAGTGGT (FP_ZIKA_San0-F) (SEQ ID NO:1) or a consecutive stretch of TACACATACCARAACAAAGTGGT (FP_ZIKV_San0.alt-F) (SEQ ID NO:2) (Table 3, forward primer is identical to SEQ ID NO: 1; Table 3, forward primer comprises SEQ ID NO: 2 and an additional 3 nucleotides);
and an oligonucleotide ON B with a consecutive stretch of ACTTGTCCRCTCCCYCTYTGGTC (RP_ZIKA_San0-R) (SEQ ID NO:3) (Table 3, reverse primer comprises 18 consecutive nucleotides of SEQ ID NO: 3 and an additional 3 nucleotides on the 3’ end);
wherein: R = A or G; and Y = C or T (Table 3).

Faye does not teach …
An apparatus arranged for performing an amplification of Zika virus nucleic acid comprising a biological sample to be tested for the presence of Zika virus nucleic acid, and one or more containers.


	Regarding claim 15, which depends from claim 14, Faye suggests …
comprising one or more probe oligonucleotides with AAGGTYCTYAGACCA{G}{C}{T}{G}AA (SEQ ID NO:8) (Table 3, probe comprises 15 consecutive nucleotides of SEQ ID NO: 8 and an additional nucleotide on the 3’end). Therefore, Faye teaches a probe that is slightly smaller than SEQ ID NO: 8. Faye also notes that they completed an alignment of the NS5 gene sequence of 14 ZIKV strains and identified a highly conserved region of 102 nucleotides, and that this region is also highly divergent from other flaviviruses. Faye then designed primer and probe sequences directed to this highly conserved region (p. 5, right col., para. 2). While SEQ ID NO: 8 is slightly larger compared to the Faye probe, the additional nucleotides that are in SEQ ID NO: 8 that extend beyond the end of the Faye probe are conserved in the ZIKV NS5 genome, as can be seen in GenBank Accession No. KF383114.1, which is one of the sequences that Faye used to create the alignment. Specifically, the Faye probe corresponds to nucleotides 298-313, while SEQ ID NO: 8 corresponds to nucleotides 292-312. The non-overlapping nucleotides in SEQ ID NO: 8 are identical to nucleotides 292-297 in GenBank Accession No. KF383114.1, which are conserved in ZIKV. Primer design is well known in the art. One of ordinary skill in the art would be able to engage in routine optimization of the Faye probe by shifting its position relative to 

Faye additionally teaches …
wherein: Y = C or T (Table 3).

Faye does not teach … 
further comprising: one or more containers.
However, Ching teaches this limitation (col. 2, ll. 45-46: “cartridges and instruments for performing sample isolation and downstream reactions are described”; col. 2, ll. 53-57: “the reaction vial … defines a reactions volume, which is in fluid communication with the transfer port … configured to transfer a sample from an isolation chamber … to the reaction chamber”; col. 10, ll. 13-14: “the sample … can be any biological sample”; col. 12, ll. 26-43: “the substance R1 and the sample S … can be transferred from the … first chamber … to the reaction chamber … to perform a PCR process … the substance … can include one or more PCR reagents … can include DNA binding dyes coupled to the 5’end of a DNA probe”).

Regarding the limitation …
and wherein the one more probes comprise two or more of th


Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the Zika nucleic acid testing of Faye, and to use the Faye probe, using the Ching apparatus. Faye teaches the need for rapid and early detection of Zika virus (p. 2, para. 2). Ching teaches a high throughput testing device that can be used in point-of-care settings (col. 1, ll. 59-67 through col. 2, ll. 1-3). One of ordinary skill in the art would have been motivated to perform the Faye method of Zika nucleic acid testing, using the Faye PCR reagents, with the Ching apparatus to achieve a high-throughput point-of-care testing for Zika virus.

In view of the foregoing, claims 14-15 are prima facie obvious over Faye in view of Ching.

Conclusion
Claims 1 and 4-19 are pending, and are rejected. Claim 10 is objected to. Claims 10 and 16-19 are free of the art. Claims 2-3 are cancelled. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./             Examiner, Art Unit 1637                                                                                                                                                                                           
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Faye was cited in the Information Disclosure Statement submitted on December 12, 2018.
        2 Faye was cited in the Information Disclosure Statement submitted on December 12, 2018.
        3 Faye was cited in the Information Disclosure Statement submitted on December 12, 2018.
        4 Faye was cited in the Information Disclosure Statement submitted on December 12, 2018.
        5 Faye was cited in the Information Disclosure Statement submitted on December 12, 2018.